HUFSTEDLER, Circuit Judge.
Shell Oil Company (“Shell”) brought this action in the district court against the Environmental Protection Agency (“EPA”) and its Administrator as one of its several assaults on the decisions of the California Regional Water Quality Control Board for the San Francisco Bay Region (“regional board”) concerning a pollutant discharge permit for Shell’s Martinez, California facility. Reasoning that there was no federal action for the court to review since a state administrative agency and not the federal EPA had rejected Shell’s permit and variance applications, the district court dismissed Shell’s complaint for lack of subject matter jurisdiction. (415 F.Supp. 70, 77-78 (N.D.Cal.1976).)
Shell’s complaint must be read against the background of the cooperative federal-state scheme for the control of water pollution. The federal statute which dominates the field is the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. §§ 1251-1376) (“FWPCA” or “the 1972 amendments”). The amendments effected major changes in both the strategy and the methods used in the nation’s system of water quality control. Formerly, federal water pollution efforts had focused on the setting of national standards specifying acceptable levels of pollution in interstate navigable waters, but the amendments shifted federal pollution control strategy to strict limitations on the amount and type of *410pollutants which may be discharged from particular point sources. By imposing those direct restrictions, Congress sought to “facilitate enforcement by making it unnecessary to work backward from an overpollut-ed body of water to determine which point sources are responsible and which must be abated. . .” (EPA v. California ex rel. State Water Resources Control Board (1976) 426 U.S. 200, 204, 96 S.Ct. 2022, 2024, 48 L.Ed.2d 578.) To achieve and to enforce the effluent limitations, the 1972 amendments established the National Pollutant Discharge Elimination System (“NPDES”). (33 U.S.C. § 1342.) Under the NPDES, it is unlawful for any person to discharge a pollutant without obtaining a NPDES permit and complying with its terms. (33 U.S.C. § 1311(a).) A NPDES permit serves to transform generally applicable effluent limitations into the obligations of individual dischargers, and the 1972 amendments provide for direct administrative and judicial enforcement of the permits. (33 U.S.C. §§ 1319, 1365.)
Combined with this policy of stiffening water pollution control through the imposition of effluent discharge limitations, Congress sought “to recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce, and eliminate pollution.” (33 U.S.C. § 1251(b).) The role envisioned for the states under the 1972 amendments is a major one, encompassing both the opportunity to assume the primary responsibility for the implementation and enforcement of federal effluent discharge limitations (33 U.S.C. § 1342(b)) and the right to enact requirements which are more stringent than the federal standards (33 U.S.C. § 1370). Thus, although the 1972 amendments gave the EPA the authority in the first instance to issue NPDES permits (33 U.S.C. § 1342(a)(1)), Congress clearly intended that the states would eventually assume the major role in the operation of the NPDES program.
Under § 1342(b), a state may submit to the EPA a proposed permit program governing discharges into navigable waters within its borders. If the state can demonstrate that it will apply the effluent limitations and the amendments’ other requirements in the permits it grants and that it will monitor and enforce the terms of those permits, then, unless the Administrator of the EPA determines that a state program does not meet these requirements, he must approve the proposal (§ 1342(b)). The Administrator’s determination that a state program does not meet the statutory criteria for approval is reviewable in the appropriate court of appeals. (33 U.S.C. § 1369(b)(1)(D).) Upon approval of a state program, the EPA must suspend its own issuance of permits covering those navigable waters subject to the approved state program (§ 1342(c)). However, while the direct federal regulatory role largely ceases following EPA approval of a state program, the EPA does retain a review authority over the states. The EPA may veto particular permits issued by the state (§ 1342(d)) if it finds that federal requirements have not been met, or it may withdraw approval of the entire state program upon a determination, after notice and an opportunity to respond, that the program is not being administered in compliance with the mandates of federal law (§ 1342(c)). Despite this residual federal supervisory responsibility, the federal-state relationship established under 33 U.S.C. § 1342 is “a system for the mandatory approval of a conforming State program and the consequent suspension of the federal program [which] creates a separate and independent State authority to administer the NPDES pollution controls.” (Mianus River Preservation Committee v. Administrator, EPA (2d Cir. 1976) 541 F.2d 899, 905.)
California has adopted a plan for the issuance of NPDES permits (Cal. Water Code §§ 13370 et seq.) which has been approved by the EPA. (39 Fed.Reg. 26,061 (1973).) The California State Water Resources Control Board (“State Board”) and its nine subsidiary regional boards thus have primary responsibility for the enforcement of the FWPCA and the effluent limitations established pursuant to it in California.
*411Shell has applied for a NPDES permit for its industrial complex near Martinez, California. The Martinez complex is composed of a petroleum refinery and an organic chemicals manufacturing plant. The EPA has published “Effluent Guidelines and Standards” for organic chemical manufacturing point sources (40 C.F.R. §§ 414.20 et seq.) and for petroleum refinery point sources, classifying refineries into five categories “A” through “E”, in increasing order of complexity (40 C.F.R. § 419.10 et seq.). Shell sought a permit both as a Class D refinery and as an organic chemical plant. The Martinez application was reviewed by the regional board for San Francisco Bay, which, in October, 1974, presented Shell with a proposed NPDES permit which would classify the complex as a Class E refinery. Shell was dissatisfied with the classification and applied for a variance. Pursuant to the memorandum of understanding between the regional board and the EPA’s Region IX office in San Francisco, the state agency forwarded Shell’s application for a variance to the EPA regional office for comments. In February, 1975, the EPA regional office recommended denial of the variance, and the state regional board denied Shell’s application.
Shell responded by instituting litigation challenging the Class E permit and the denial of a variance in three forums: First, Shell petitioned the State Board to set aside or modify the regional board’s order. Concurrently with its effort to secure relief from within the state administrative structure, Shell filed two federal actions, one with our court and one with the district court. Although Shell’s state administrative review petition must have been premised on the assumption that it was the decision of the regional board to deny Shell the Class D permit and the Class E variance, since the State Board’s review authority extended only to “any action or failure to act by a regional board” (Cal. Water Code § 13320(a)), Shell’s federal complaints articulated a strikingly different theory of which agency was actually responsible for the issuance of the Class E permit and the denial of the variance. Shell alleged that “[although the application for a variance was ostensibly made to and the variance was ostensibly denied by a Regional Board, and although the Permit was ostensibly issued by the Regional Board, the Administrator, through his subordinates, made all material decisions and instructed the Regional Board to follow those decisions.” As the Class E permit and the denial of the variance were said to be a result of “the controlling decisions of the Administrator,” Shell asserted, that the EPA might appropriately be sued in federal court in an action for an injunction directing that a Class D permit or a Class E variance be issued.
Shell predicated its assertion of our court’s jurisdiction to hear its claim on the provisions of 33 U.S.C. § 1369(b)(1)(F) which gives the courts of appeals original jurisdiction to review “the Administrator’s action ... in issuing or denying any [NPDES] permit.” In September, 1975, we dismissed Shell’s petition, holding that the decision of the regional board “was not an act of the Administrator of the [EPA] such as would give this Court jurisdiction.” (Shell Oil Co. v. Train, Order No. 75-2070, September 30, 1975.)
Shell fared no better on its second effort to secure federal review. The district court found nothing in Shell’s complaint which put into question the otherwise self-evident proposition that orders issued by a state agency “using its own personnel and apparatus” can only be construed as state agency action, re viewable in state administrative and judicial tribunals, and not as federal action. (415 F.Supp. at 77-78 & n. 15.) The district court observed that the only factual evidence offered by Shell in support of its allegations that the EPA had in some sense “made” the permit and variance rulings was that the “state requested and received advice from the regional office of the federal [EPA].” (Id. at 77.) Relying in part on our order dismissing Shell’s original appellate petition because no action of the Administrator within the meaning of 33 U.S.C. § 1369(b)(1) had been alleged, and in part on Shell’s failure to present any facts sufficient to permit an inference of the *412“behind-the-scenes coercion by the EPA” which the company had alleged, the district court concluded that no reviewable federal action was involved in the Martinez permit or variance. (Id.) Shell appeals.
While two federal courts dismissed Shell’s action against the EPA on the ground that the EPA was not the proper party to be sued and therefore there was no federal jurisdiction, Shell enjoyed a measure of success in its petition to the State Board. During the pendency of the appeal of the district court’s decision, the State Board reviewed the decision of the regional board, affirmed the classification of the Martinez complex as an “E” refinery, but reversed the denial of the variance. The State Board determined “that the facilities at Martinez Complex are fundamentally different from facilities considered by EPA in establishing the effluent limitations for an integrated refinery of the size and complexity of the Martinez Complex” and it proposed a modification of the effluent limitations for the facility, (In the Matter of the Petition of Shell Oil Company for Review of Orders Nos. 75-11 and 77-6, California State Water Resources Control Board, Order No. WQ 76-12, August 19, 1976.) Although Shell has contended that the State Board’s action did not provide it with' the complete relief that it sought, there is no indication in the record that the company has sought review of the State Board’s denial of the Class D permit in the California superior court, which is the forum the state has provided for the review of State Board decisions. (Cal. Water Code § 13330.) Pursuant to the requirements of 33 U.S.C. § 1342(d), the State Board transmitted its proposed variance to the EPA Administrator. On June 30, 1978, the EPA Administrator issued a final decision denying the variance request. The Administrator found that Shell’s Martinez facility was not “fundamentally different” from other facilities considered in developing the regulations, and that, contrary to its claim, Shell had not installed the best practicable control technology currently available. That decision is reviewable in this court under 33 U.S.C. § 1369(b)(1).
Thus, even as we now consider whether the district court properly dismissed Shell’s request that it review the EPA’s “action” in the denial of the Class E variance by the regional board, the regional board’s action has been upset by the State Board and the EPA Administrator has made a final decision affirming the state’s original Class D classification and denying a variance. We shall no doubt soon have occasion yet again to review the proper classification of the Martinez facility on an appeal from the final EPA action.1
Shell’s theory of the case is obscure. If Shell is contending that the regional board acts as the Administrator’s agent, the appeal may be quickly dismissed. As we held in Washington v. EPA (9th Cir. 1978) 573 F.2d 583, 586, nothing “in the Act suggest[s] the existence of an agency relationship between the Administrator and a state so that the latter’s action in issuing or denying a permit could be deemed [an] action of the Administrator. To the contrary [§ 1342] makes clear that once the state has secured approval of its own permit program, its actions in permit matters are those of the state itself, subject to the Administrator’s veto.” (Accord Mianus R. Preservation Comm. v. Administrator, supra, 541 F.2d at 903-06.)
Shell’s complaint is not susceptible to the interpretation that it is challenging inaction by the federal Administrator in failing to veto. Rather, Shell has averred affirmative action on the part of the Administrator in making or causing the regional board to make a decision against it. Thus, we do not reach the question whether a failure to veto might be reviewable in a federal district *413court in an appropriate case under § 10 of the Administrative Procedure Act (5 U.S.C. §§ 701-06). (See Save the Bay, Inc. v. Administrator of EPA (5th Cir. 1977) 556 F.2d 1282, 1292-96.)
Shell has not alleged an actual veto by the EPA of the regional board’s decision. Therefore, our decision in Washington v. EPA, supra, 573 F.2d 583, is inapplicable. In that case, we held that the EPA had vetoed a state agency’s action when the EPA Administrator filed formal objections with the Washington State Department of Ecology to a decision of that agency and the EPA imposed sanctions on the permit-tee. Nothing resembling that action by the ■ Administrator exists in this case. Here, no veto of any kind was exercised, and there was no state proposal which the EPA could have vetoed. Nothing in the record before us suggests that the regional board had ever proposed to grant the variance or that there was ever any conflict between the regional board and EPA’s regional office with respect to the Martinez facility. Shell has not alleged that the regional board had even tentatively decided to grant the variance before that decision was objected to or overridden by the EPA. No facts have been alleged which imply that there was any conflict between the state and federal agencies, which could have led to a decision to veto. Therefore Washington v. EPA, supra, is completely inapposite.
The gravamen of Shell’s claim is that the EPA so dominated or coerced the regional board as to compel it to grant the Class E permit and deny the variance. Shell has alleged that the EPA “made” the decisions and “instructed” the regional board to follow them and that the decisions of the Administrator were “controlling.” In short, Shell’s theory is that EPA “coercion” transformed the actions of the state agency into federal agency action reviewable in the federal court. This novel theory is unsupported by any authority and the mischief to which it leads compels us to reject it.
As the Supreme Court observed in Steward Machine Co. v. Davis (1937) 301 U.S. 548, 590, 57 S.Ct. 883, 892, 81 L.Ed. 1279, it is doubtful that a concept such as “the exertion of a power akin to undue influence . . can ever be applied with fitness to the relations between state and nation.” States are not simply private citizens, they are sovereigns. As the Supreme Court recently reminded us, “[i]t is one thing to recognize the authority of Congress to enact laws regulating individual businesses . . . . It is quite another to uphold a similar exercise of congressional authority directed, not to private citizens, but to the States as States.” (National League of Cities v. Usery (1976) 426 U.S. 833, 845, 96 S.Ct. 2465, 2471, 49 L.Ed.2d 245.) As in National League of Cities, federal legislative efforts to direct states to take particular steps to implement specific programs have been held to raise grave constitutional questions concerning the power of the federal government in the federal system to attempt to regulate the states “in a fashion that impairs the States’ integrity.” (Fry v. United States (1975) 421 U.S. 542, 547 n. 7, 95 S.Ct. 1792, 1796, 44 L.Ed.2d 363. See generally Hart, The Relations Between State and Federal Law, 54 Colum.L.Rev. 489, 515-17 (1954).) Mindful of the troubling constitutional issues which would be otherwise raised, the Supreme Court has been distinctly unwilling to view federal dealings with a state or a state agency as evidencing either coercion or undue influence. (E. g., Oklahoma v. United States Civil Service Commission (1947) 330 U.S. 127, 144, 67 S.Ct. 544, 91 L.Ed. 794; Steward Mach. Co. v. Davis, supra, 301 U.S. at 586-90, 57 S.Ct. 883.)
Federal programs “with strings attached” are characteristic of federal-state dealings today. (See generally M. Grodzins, The American System 60-70 (D. Elazar ed. 1966); M. Reagan, The New Federalism 54-97 (1972).) In the area of the environment, qualifications for federal funding combined with the delegation of operational authority to the states have been tied to state compliance with federal policies and to ongoing federal-state consultations. (See generally Stewart, Pyramids of Sacri*414fice? Problems of Federalism in Mandating State Implementation of National Environmental Policy, 86 Yale L.J. 1196 (1977).) If state and federal governments may be treated like individuals for the purpose of deciding the existence of undue influence and the “overbearing” of the will of these sovereigns, these programs would be in serious constitutional jeopardy. The express conditioning of federal aid and the delegation of operational authority to states in compliance with federal guidelines are replete with “coercion.” The unquestioned constitutional validity of these programs and other forms of cooperative federalism, secured by the Supreme Court’s decisions in such cases as Oklahoma v. Civil Service Commission, supra, and Steward Machine, supra, means that the concept of undue influence and duress are inappropriate in this context.
Shell’s recitations that the EPA was the moving force in the decisions of the regional board are unsupported and, for the reasons heretofore mentioned, unsupportable conclusions that do not prevent dismissal of the action. (E. g., Newport News Shipbuilding & Dry Dock Co. v. Schauffler (1938) 303 U.S. 54, 57, 58 S.Ct. 466, 82 L.Ed. 646; United States v. Tulare Lake Canal Co. (9th Cir. 1976) 535 F.2d 1093, 1097; 2A Moore’s Federal Practice (2d ed. 1975) ¶ 12.-08 at 2266-69; 5 C. Wright & A. Miller, Federal Practice & Procedure (1969) § 1363 at 658.) The district court correctly characterized all of Shell’s pleadings as showing, at the most, federal “advice” to the state agency. That advice cannot be equated with any kind of coercion, and even if it could, it should not be so construed, because a contrary inference would raise serious constitutional questions about the whole federal program. Moreover, a holding that statutorily sanctioned advice by the EPA to a state agency constitutes final federal agency action reviewable in the federal courts would permit an applicant, dissatisfied with a decision of a state board, to circumvent the appellate process envisioned by the statute and bestow jurisdiction upon a federal court simply by alleging coercion or undue influence. The statute provides ample opportunity for the assertion of federal jurisdiction after the EPA has taken formal action.
Finally, as our 1975 order explicitly found, there was no EPA action to review under the judicial review provisions of the FWPCA (33 U.S.C. § 1369(b)). The only predicate for district court review was Section 10 of the Administrative Procedure Act (5 U.S.C. §§ 701-06). Under that provision, review is limited to “final agency action for which there is no other adequate remedy in a court.” Here, the denial of the Martinez variance was not final agency action, and there was an alternative judicial forum for review available. Not only was the decision of the regional board subject to modification, it was in fact substantially modified in Shell’s favor by the State Board, and was then modified again by the EPA Administrator. The decision that Shell sought to have the district court review no longer has any operative significance. Even if that fact did not render the whole matter moot, it shows at a minimum that the challenged decision was not final. The administrative process had not run its course prior to the time that Shell brought this action. (Cf. Independent Broker-Dealers’ Trade Ass’n v. SEC (1971) 142 U.S.App.D.C. 384, 393, 442 F.2d 132, 141.) The proceedings before the state administrative agencies were not complete when this action was filed, and subsequent developments before those agencies, as well as before the Administrator, indelibly underlined the non-finality of the determination that Shell challenges.
Federal courts are not the sole avenue of review of the states’ administrative decisions. Jurisdiction to review the State Board’s decision is specifically conferred on the states’ courts of general jurisdiction. (Cal. Water Code § 13330.) The existence of a state judicial forum for the review of the regional board’s action forecloses the availability of the federal forum under the terms of the Administrative Procedure Act.
Proper respect for both the integrity and independence of the state administrative mechanism, mandated by Congress in this *415context, required that Shell’s complaint be dismissed.
AFFIRMED.

. In view of the intervening actions by state and federal authorities, the only matter which seems presently in controversy is the claimed difference in the original state regional board classification between a Class D classification and a Class E classification with a variance. Although Shell apparently did not seek review of the State Board decision in the state courts, and the final EPA decision denying the variance is now directly reviewable in this court, we will treat this appeal as not moot on the basis of that claimed difference.